Per Curiam.
On January 19, 1938, in the District Court of the United States for the Southern District of New York, the respondent entered a plea of guilty to the charge of having unlawfully appropriated to his own use certain property belonging to the *391bankrupt estate of Ray Long and Richard R. Smith, Inc., of which he had been duly elected a trustee, and that he also forged the signature of an officer of the aforesaid court to certain checks issued in connection with the said bankrupt estate. Said crimes are felonies.
Pursuant to section 477 and subdivision 3 of section 88 of the Judiciary Law, the respondent, therefore, should be disbarred.
Present — Martin, P. J., Townley, Dore, Cohn and Callahan, JJ.
Respondent disbarred.